Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of U.S. provisional patent application 62/812,749 filed 1 March 2019, and 62/976,026 filed 13 February 2020 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2021, 3/30/2021, and 7/27/2020 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The specification is objected to because, the use of trademarks, such as “Bluetooth," may exist in this application (e.g., “XGBoost” at ¶ [0035]).  Where using registered trademarks, they should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because FIGS. 1 and 2 are both directed to system 100 though they show differing components.  ¶ [0032] specifies that FIG. 2 is directed to the fraud prevention server 135.  Please clarify the scope of 100 (and 1100 likewise), and/or amend FIG. 2 to remove label 100.   Further, please make sure that all reference labels are shown in the drawings. 37 CFR 1.84(p)(5).
FIGS 6-8 appear to be photographs of graphs. As stated in 37 CFR 1.84(b)(1), photographs will be accepted if they are the only practical medium for illustrating the claimed invention. The scanned graphs are of poor image quality, such that the details are not readily discernible (within the data themselves); the texts are okay.  If the scope of discernment is tied to what’s shown in these graphs please consider replacing them with sharper versions thereof.  Applicant is reminded that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR 1.84(l). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Double Patenting
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/804,725.  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the parent applications. As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards predicting fraudulent human See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other 
Under part 2b, the additional elements offered by the dependent claims (e.g., server, processor, memory, model, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-14, 16-20 are rejected under 35 U.S. C. §102(a)(1) as being anticipated by U.S. 2016/0328572 to Valacich et al.
With respect to Claims 1, 16, and 20, Valacich teaches a fraud prevention method, a non-transitory computer-readable medium comprising instructions for performing the method, and a system comprising: a fraud prevention (Abstract;[0044-48];Table 1,2) server ([0017]) including an electronic processor and a memory ([0026]), the memory including an online application origination (OAO) service ([0010];[0017]), wherein, when executing the OAO service, the electronic processor is configured to determine a fraud score ([0047]) of an online application based on an online application origination (OAO) model ([0025], model) that differentiates between a behavior of a normal user and a behavior of a nefarious actor ([0005]) during a 
With respect to Claims 2, and 17, Valacich teaches wherein the OAO model includes a feature set with behavioral features. ([0025];[0047])
With respect to Claims 3, and 18, Valacich teaches wherein the behavioral features includes mouse movement behavioral features, and wherein the mouse movement behavioral features include a standard deviation of a mouse click in a X direction feature. ([0025];[0047]; Table 1)
With respect to Claim 4, Valacich teaches wherein the behavioral features includes navigation behavioral features, and wherein the navigation behavioral features further include a time from last key to submission feature. ([0013];[0045-47], page)
With respect to Claim 5, Valacich teaches wherein the behavioral features includes navigation behavioral features, and wherein the navigation behavioral features further include a coefficient of variation of keystroke rate across all fields in a form of the online application feature. ([0013];[0045-47], page)
With respect to Claim 6, Valacich teaches wherein the behavioral features includes mouse movement behavioral features, and wherein the mouse movement behavioral features further include a standard deviation of a mouse click in a Y direction feature. ([0025];[0045-47]; Table 1)
With respect to Claim 7, Valacich teaches wherein the behavioral features includes navigation behavioral features, and wherein the navigation behavioral features further include an average number of mouse clicks per field of the form feature. ([0045-47]; Table 1)

With respect to Claim 9, Valacich teaches wherein the behavioral features includes mouse movement behavioral features, and wherein the mouse movement behavioral features further include a total mouse distance feature. (Table 1, 2)
With respect to Claim 10, Valacich teaches wherein the behavioral features includes navigation behavioral features, and wherein the navigation behavioral features further include a ratio of time spent in fields of the form to the overall time on page feature. ([0046-48];Table 1, 2)
With respect to Claim 11, Valacich teaches wherein the behavioral features includes navigation behavioral features, and wherein the navigation behavioral features further include an average keystroke rate standard deviation feature. ([0044-48],Table 1)
With respect to Claim 12, Valacich teaches, wherein the behavioral features includes navigation behavioral features, and wherein the navigation behavioral features further include an average of time between focus and first keystroke feature. ([0044-48],Table 1, considering time spent in regions and keystrokes per region/page teaches form focus)
With respect to Claim 13, Valacich teaches, wherein the behavioral features includes navigation behavioral features, and wherein the navigation behavioral features further include a total mouse click count feature. (Table)
With respect to Claim 14, and 19, Valacich teaches, wherein the feature set further includes non-behavioral features. ([0005], “at least in part” teaches consideration of non-behavioral data too)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
	
	Claim 15 is rejected under § 103 as being unpatentable over Valacich in view of US 2003/0069857 to Junda.
With respect to Claim 15, Vacicich fails but Junda teaches wherein the non-behavioral features further include a proxy concealed detection feature. [0012] Junda discusses unscrupulous behavior by those attempting to commit credit card fraud on the internet, including intercepting the customer’s information. [0005] It would have been obvious to one of ordinary skill in the art to modify Valacich to include proxy concealed detection as taught by Junda, in order to determine online fraud using the recited system.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM J JACOB/Examiner, Art Unit 3696